Citation Nr: 1720604	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ilioinguinal nerve entrapment, compensated "as if" service-connected under 38 U.S.C.A. § 1151.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for seizures.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional cervical spine disorder.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional bilateral shoulder disorder.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional left forearm disorder.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional left elbow disorder.

7.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for narcotic-induced ileus.

8.  Entitlement to a temporary total evaluation for the treatment of narcotic-induced ileus requiring hospitalization in excess of 21 days.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to June 1946 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2015, the Board remanded the § 1151 and temporary total evaluation claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

The Veteran has asserted that he is entitled to a temporary total evaluation for a period of hospitalization from March 14, 2012, to April 6, 2012.  VA treatment records show that he was hospitalized to treat a narcotic-induced ileus and/or Ogilvie's syndrome, which he asserts resulted from malpractice on the part of VA.  Accordingly, the Board has added the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for narcotic-induced ileus as it is inextricably intertwined with the issue of entitlement to a temporary total evaluation.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that a remand is needed to obtain additional treatment records.  A review of the claims file indicates that the Veteran has submitted portions of his VA treatment records; however, they do not appear complete.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain the Veteran's complete VA medical records.  


A.  Right Ilioinguinal Nerve Entrapment

A VA examination in conjunction with the Veteran's right ilioinguinal nerve entrapment was last conducted in May 2013, over four years ago.  In his February 2017 Informal Hearing Presentation, the Veteran indicated that this condition has gotten worse.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's right ilioinguinal nerve entrapment.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  


B.  §1151 Claims

The Veteran asserts that he has additional disabilities of the cervical spine, bilateral shoulders, left elbow, and left forearm, that were caused by a seizure that occurred while he was hospitalized at a VA facility in March 2012.  After undergoing a bilateral inguinal hernia repair, the Veteran presented at the emergency room with complaints of acute abdominal pain.  His medical records indicate that he was assessed as having a narcotic-induced ileus (obstruction of the ileum) and/or Ogilvie's syndrome (a colonic pseudo-obstruction).  Neostigmine was administered to increase gut motility; however, the Veteran experienced myoclonic seizure activity and the Neostigmine was discontinued.  Since then, he has complained of pain and limited range of motion in his neck, shoulders, and left upper extremity.  

VA treatment records also indicate that the Veteran has degenerative disease of the cervical spine and possible cervical radiculopathy.  In July 2013, it was also noted that after the seizure, the Veteran developed spasticity of the upper torso, which limited the rotation of his head.  

The Board notes that the Veteran receives §1151 compensation for residuals of the 1995 surgical repair of a left inguinal hernia (i.e., ilio-inguinal nerve entrapment and scar), and for residuals of the 2002 surgical repair of an abdominal aneurysm (i.e. abdominal neuropathic pain).  The Veteran began receiving regular narcotic pain medication after the 2002 surgery.  He asserts that VA was negligent in prescribing the narcotic pain medication that led to the narcotic-induced ileus, which then led to the seizure and additional neck, bilateral shoulder, left elbow, and left forearm pain.  He also asserts that VA was negligent in administering Neostigmine.  

VA obtained a medical opinion in August 2014.  The examiner opined that the Veteran's myoclonic seizures were not related to the Neostigmine and that the symptoms were acute and transitory.  The examiner stated that a review of the medical literal indicated that there was no association between the seizures and Neostigmine.  The examiner did not address VA treatment records that noted lasting spasticity in the neck and upper extremities and that indicated that the seizures began when Neostigmine was administered.  The examiner also did not address the Veteran's contention that VA was negligent in administering narcotic pain medication, which led to hospitalization for an ileus.  

Another VA medical opinion was obtained in January 2015.  The examiner opined that the Veteran hospital admissions in March and April 2012 were not caused or a result of the conditions for which he was receiving §1151 compensation (i.e., ilioinguinal nerve entrapment, abdominal neurologia, and surgical scars).  However, the examiner did not address the Veteran's contention that the narcotic pain medication used to treat these conditions is what led to the hospitalization for the ileus.  

For these reasons the Board finds that another VA examination is necessary before a determination can be made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").

The Board also notes that the claim for a temporary total evaluation for hospitalization in excess of 21 days is inextricably intertwined with the §1151 claim for a narcotic induced ileum.  Therefore, they must be considered together.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ilio-inguinal entrapment, narcotic-induced ileus, cervical spine, bilateral shoulders, left elbow, and left forearm.  The AOJ should also request that the Veteran provide the names and addresses of any and all health care providers who have prescribed him narcotic pain medication.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  The AOJ should ensure that the Veteran's complete VA medical records are obtained, to include a list of medications prescribed.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right ilioinguinal nerve entrapment, which is compensated as if service-connected pursuant to 38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on the Veteran's occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination in connection with his §1151 claims for a seizure disorder, cervical spine disorder, bilateral shoulder disorder, left elbow disorder, and left forearm disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has any additional disability as a result of the March 2012 treatment of the ileus, to include a seizure disorder, cervical spine disorder, bilateral shoulder disorder, left elbow disorder, and left forearm disorder.  

If there is additional disability, he or she should state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  The examiner should specifically address the Veteran's contention that he has an additional disability due to VA's negligence in prescribing narcotic pain medication, which led to a narcotic-induced ileum.  The examiner should also address the contention that VA was negligent in administering Neostigmine, which led to seizures.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




